                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI


PROTECTIVE LIFE INSURANCE
COMPANY,

      Plaintiff,

v.                                                     Case No. 3:18-CV-269-JMV

CHARMA HUGHES HASKINS
ANTONIO HUGHES
TAQUITA REYNOLDS
WALTER BAXTER,

       Defendants.


                   ORDER ON MOTION FOR DEFAULT JUDGMENT


      This motion is before the court upon Cross-Claimant’s, Charma Hughes Haskins and

Antonio Hughes, motion for default judgment against Cross-Defendant TaQuita Reynolds

pursuant to Fed. R. Civ. P. 55(b).

       Ms. Reynolds, having not been properly served process, entered an appearance in this

matter on September 12, 2019. Doc. #67. Subsequently, on September 16, 2019, Ms. Reynolds

signed an Agreed Order pursuant to which she waived service of process and agreed to file an

answer or other responsive pleading within thirty (30) days of her entry of appearance. Doc.

#70 at 2.

       Cross-claimants filed the instant motion for default judgment under Rule 55(b) on

October 17, 2019. However, cross-claimants failed to satisfy the requirement of Rule 55(a) to

seek the clerk’s entry of default, thereby giving Ms. Reynolds notice of the same, before filing

the instant motion for default judgment. Doc. #71. Therefore, this motion is not properly before
the court.

       IT IS THEREFORE ORDERED that the instant motion is hereby DENIED as improper.

    SO ORDERED this, the 5th day of November, 2019.


                                       /s/ Jane M. Virden
                                       UNITED STATES MAGISTRATE JUDGE
